AO 106 (Rev. 04/10) Application for a Search Warrant F
Lia

 

. TATe
ALBy, ES Dis
UNITED STATES DISTRICT COURT QUERQUE Newer: Coury
for the JUN 3 XICo
District of New Mexico | 2019
MIT,
In the Matter of the Search of ) CHELL A. EL FE
(Briefly ae the property to a son ) CL E, Rk RS
or identi e person dy name @ aaaress, Case No.
| \4-MR- lo
2221 Don Felipe Road SW, )
Albuquerque, New Mexico )

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A, attached hereto and incorporated herein by reference.

located in the — District of New Mexico , there is now concealed (identify the
person or describe the property to be seized):

See Attachment B, attached hereto and incorporated herein by reference.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
or property designed for use, intended for use, or used in committing a crime;
(J a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:
Code Section Offense Description

18 U.S.C. §§ 922(x)(2), 924(c) Juvenile Possession Handgun, Use of a Firearm in Furtherance of a Drug
and 21 U.S.C. §§ 841(a)(1), Trafficking Crime, Possession of Fentanyl w/ Intent to Distribute,Use of a
843(b) and 846. Communication Facility to Facilitate a Drug Crime & Conspiracy to Distribute.

The application is based on these facts:
Refer to the attached 12-page Affidavit in Support of Search Warrant by FBI Special Agent Bryan Acee.

Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days:
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached shee

oo a S signature

Bryan Acee, FBi Special Agent

) is requested

 

 

Printed name and title

Sworn to before me and signed in my presence.

Date: _ 06/03/2019

 

S f.
City and state: Albuquerque, New Mexico \ URA FASHING, UNITED STATES MAGISTRATE JUDGE

Printed name and title —

 

 
 

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

INTRODUCTION AND AGENT BACKGROUND

1. I, Bryan Acee, Special Agent of the Federal Bureau of Investigation, being first
duly sworn, make this affidavit in support of an application under Rule 41 of the Federal Rules of
Criminal Procedure for a warrant to search the premises located at 2221 Don Felipe Road SW,
Albuquerque, New Mexico (the “Subject Premises”). Photographs and a more detailed
description of the Subject Premises are contained within Attachment A, which has been attached
hereto and incorporated herein by reference.

Purpose of the Affidavit

2. This affidavit seeks a search warrant to allow the Federal Bureau of Investigation

(“FBI”) to search the Subject Premises for evidence pertaining to violations of:
a. 18U.S.C. § 922(x)(2) Being a Juvenile in Possession of a Handgun,
b. 18 U.S.C. § 924(c) Use of a Firearm in Furtherance of a Drug Trafficking Crime,
c. 21 U.S.C. § 841(a)(1) Possession of Fentanyl with Intent to Distribute,
d. 21 U.S.C. § 843(b) Use of a Communication Facility to Facilitate a Drug Crime,
e. 21 U.S.C. § 846 Conspiracy to Distribute Fentany].

3. The information contained in this affidavit is based on my personal knowledge as
the case agent in this matter, as well as information provided by other law enforcement officers;
statements from confidential human sources; consensual monitoring of person-to-person
meetings; my review of photos, videos and messages posted on pertinent social media accounts;
observations obtained from surveillance agents; and my training and experience as a law
enforcement officer. This affidavit is being submitted for the limited purpose of establishing
probable cause; therefore, I have not included each and every fact known to me concerning this

investigation. Rather, I have set forth only the facts that I believe are necessary to establish the
 

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

necessary foundation to support the requested search warrant.
Affiant’s Expertise in Drug Investigations

4, I have been a sworn law enforcement officer for 19 years, serving as a police
officer, detective, and FBI Special Agent. I have been with the FBI since 2009 and am currently
assigned to the FBI Albuquerque Field Office, Violent Crime Task Force (VCTF),! where I
primarily investigate violent repeat offenders and federal drug and firearm related crimes. Prior
to my assignment to the VCTF, I served on the FBI Safe Streets Gang Task Force in
Albuquerque, New Mexico, and the FBI/Drug Enforcement Administration Hybrid Cross Border
Drug Violence Squad in Las Cruces, New Mexico. I was the lead case agent in the government’s
2010-2014 Continuing Criminal Enterprise Drug Kingpin Act case against the Juarez Cartel,
which resulted in extensive seizures of drugs, currency, firearms, and the indictment of multiple
cartel leaders and members. I also served as the lead case agent in the government’s 2015-2019
Racketeer Influenced and Corrupt Organizations (RICO) Act case against the New Mexico
Syndicate (SNM) prison gang, which involved several drug-related homicides and substantial
drug trafficking activities.

5. Over the past 19 years, I have arrested several hundred persons for offenses
related to drug distribution, gang crimes, racketeering offences, firearm violations, homicide,
armed robbery, carjacking, assault, and other crimes. My investigative experience includes,
conducting surveillance; interviewing subjects, targets, and witnesses; writing affidavits for and
executing search and arrest warrants; acting in an undercover capacity; supervising cooperating

sources; managing undercover agents; issuing subpoenas; and analyzing phone records, financial

 

' The VCTF is an FBI-sponsored task force comprised of investigators from the FBI, New
Mexico State Police and Albuquerque Police Department. The VCTF primarily focuses on
violent repeat offenders engaged in federal violent, firearm, or drug related crimes.
 

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

records, telephone tolls, and Title III wiretap investigations. Through my training and experience,
I am familiar with the methods and means used by individuals, drug trafficking organizations,
and gang/criminal enterprises to purchase, transport, store, and distribute controlled substances. I
am also familiar with how those individuals and organizations hide the often substantial profits
generated from their criminal activities. | have qualified, in federal and state courts, as an expert
witness on drug trafficking and possession of drugs with intent to distribute. I have qualified in
federal court as an expert witness on the Juarez Cartel.

6. I have received hundreds of hours of formal training in the area of gang, drug, and
organized crime investigations. I have served as an adjunct professor, law enforcement instructor,
and presenter on drug and gang investigations at the California Highway Patrol, Los Angeles
Police Department, New Mexico State Police, and Bernalillo County Sheriff's Office academies,
as well as at training classes and seminars for the Organized Crime Drug Enforcement Task
Force, California Narcotic Officers Association, California Gang Investigators Association,
Southern California Outlaw Motorcycle Gang Investigators Association, International Outlaw
Motorcycle Gang Investigators Association, New Mexico Gang Task Force, New Mexico State
University and the University of New Mexico.

7. Based upon my training, experience, and participation in gang/criminal enterprises
and drug trafficking organizations (DTO) investigations, I am aware individuals engaged in drug
distribution maintain documents, letters, and records relating to their distribution activities. This
documentary evidence is usually secreted in their place of residence, or the residences of family
members, friends or associates, in their business locations, or in stash houses. This documentary
evidence may include telephone numbers, telephone books, address books, travel receipts,

records in fictitious or coded names, false identification, money order receipts, money orders,

 
AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

money remittance receipts, pre-paid money cards such as MoneyPak, Green Dot, or other debit
cards, bulk United States currency, and money collection logs, such as "tally" sheets, drug load
sheets, or shipping/mailing receipts.

8. I know that members and associates of DTOs have access to, and often utilize,
numerous cellular phones, often at the same time in an effort to avoid law enforcement
monitoring. I have observed persons involved in drug trafficking use messaging applications and
pre-paid phones requiring no subscriber information, and even use fictitious names, or the names
of others, to register the cellular phones used to advance their unlawful activities. These cellular
telephones often contain names and phone numbers of other co-conspirators, text messages
utilized to further illicit activities, photographs and videos of controlled substances, drug
proceeds, and/or firearms. In addition, I am also familiar with the use of text messaging and
instant messaging applications used by gang/criminal enterprises and DTOs to advance their
unlawful activities. |] am aware such messaging applications and services can be utilized from
computers and certain computer applications can send messages that appear to be cellular
telephone text messages.

9. I know that firearms are tools of the trade and instrumentalities of the crime of
drug trafficking, particularly in instances involving subjects who have committed prior violent
crimes and/or firearms violations. It has been my experience that persons who illegally possess
firearms do not regularly dispose of them.

10. _‘I know individuals involved in the distribution of controlled substances often
conceal evidence of their drug trafficking activities in their residences and businesses, or the
residences of friends or relatives, and in surrounding areas to which they have ready access such

as garages, carports and outbuildings. They also conceal evidence in vehicles, including vehicles

 
 

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

outside of their residences, so that they have ready access to it and so that they can hide it from
law enforcement, including law enforcement officers executing search warrants at their
residences or businesses. I have also observed individuals involved in drug trafficking bury
evidence underground in various containers on their property. This evidence, which is discussed
in detail in the following paragraphs, includes records and evidence of drug transactions,
proceeds from drug sales, including United States Currency and other financial instruments, and
other valuables obtained from proceeds and records of racketeering activity.

11. am aware that members of DTOs often maintain records of their transactions in a
manner similar to the record keeping procedures of legitimate businesses. Even after the drugs
are sold, documentary records are often maintained for long periods of time, even years, to
memorialize past transactions, especially when debts remain open; the status of accounts
receivable and accounts payable; the names and phone numbers of suppliers, customers, co-
conspirators, and other associates who may assist drug traffickers in other ways, such as helping
with the cleansing of otherwise “dirty” money (U.S. Currency derived from drug trafficking),
through a variety of means, including investments into legitimate enterprises and structuring
deposits of large amounts of U.S. Currency into financial institutions in such a way so as to avoid
the detection of law enforcement, and any reporting requirements of banking institutions. These
records can be maintained on cellular telephones, computers? and/or on paper, in the form of
business and personal ledgers and diaries, calendars, memoranda, pay-owe sheets (drug ledgers),
I owe you notes, miscellaneous notes, money orders, customer lists, and phone address books. I
have personally been involved in search warrants which resulted in the discovery of such records

that were more than one year old.

 

* The term computer includes all types of computers, including desktop computers, notebook or
laptop computers, tablets, personal digital assistant, computer server or network hardware.
AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

12. ‘It has been my experience that individuals involved in drug distribution possess
items of identification, including but not limited to driver’s licenses, rent receipts, bills, and
address books. These items are relevant to the identity of the defendant(s), possessor of the items
seized, and occupants of the premises searched.

13. Lastly, it has been my experience the items I’ve described herein are often stored
by members of DTOs in their businesses, residences, vehicles, and surrounding garages,
outbuildings, and yards, on their persons, and in the residences of friends or relatives.

FACTS AND CIRCUMSTANCES ESTABLISHING PROBABLE CAUSE

14. In early May 2019, an FBI Confidential Human Source (CHS),’ who historically

 

reported on national security related matters, contacted the FBI and reported the person utilizing
Snapchat* user name “Yunng Finesse” was posting photos and videos on Snapchat of multiple

assault weapons and large quantities of fentanyl-laced” pills, or tablets, for sale. The CHS

 

3. The CHS may best be described as a citizen informant, who retains social and technical
liaisons which have advanced FBI national security investigations. The CHS has served as an
FBI informant for the past year and does not have any criminal convictions, nor am I aware of
the CHS being the target of any federal or state investigations. In terms of CHS incentive, I am
aware the CHS has never been paid by the FBI and believe the CHS is motivated to aid the
government based on ideology, respect for the law and a desire to rid the community of
dangerous and illicit opioids. I consider the CHS to be reliable, because information provided by
the CHS has been corroborated by independent source information, other law enforcement
investigations, controlled drug buys, and physical and electronic surveillance. To my knowledge,
information provided by the CHS has not been found to be false or misleading

4 Snapchat is a mobile messaging application that may only be accessed via mobile phones.
Snapchat is used to share photos, videos, text, and drawings. It’s free to download the app and
free to send messages using it. It has become hugely popular in a very short space of time,
especially with young people. There is one feature that makes Snapchat different from other
forms of texting and photo sharing: the content disappears from the recipient’s phone after a few
seconds. Source: https://www.webwise.ie/parents/explainer-what-is-snapchat-2/

> Fentanyl is a synthetic opioid that is 80-100 times stronger than morphine. Pharmaceutical
fentanyl was developed for pain management treatment of cancer patients. Because of its
powerful opioid properties, Fentanyl is also diverted for abuse. Fentanyl is added to heroin to
increase its potency, or be disguised as highly potent heroin. Many users believe that they are
 

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

indicated “Yunng_Finesse” was active in shared Snapchat group posts with the CHS; regularly
posted photos of firearms, controlled substances, and himself; offered drugs for sale; lived in
Albuquerque, New Mexico; and claimed to have “hit a lick” or “be hitting licks.” The CHS did
not know the true identity of “Yunng Finesse,” but was able to share photos and videos posted
by “Yunng Finesse” with the FBI.

15. Based on the information provided by the CHS, the matter was referred to the
VCTF for further investigation. Shortly thereafter, investigators determined the person utilizing
the Snapchat account “Yunng Finesse,” to be NATHANIEL LEE VALENZUELA (hereinafter
VALENZUELA). VALENZUELA is a 17-year old Albuquerque, New Mexico, resident and
currently wanted on Bernalillo County, New Mexico, felony arrest warrants for aggravated
assault with a deadly weapon and false imprisonment.’ Law Enforcement records indicate
VALENZUELA has a history of firearms possession and may be affiliated with the Albuquerque
Westside Locos street gang. The specific facts linking VALENZUELA to the “Yunng_ Finesse,”
Snapchat account are as follows:

a. The CHS, at the direction of your affiant, set up a controlled purchase of fentanyl

from “Yunng Finesse” via Snapchat. The controlled buy took place at the Subject

Premises and surveillance agents observed VALENZUELA to be the person who met

with the CHS and sold the CHS several fentanyl tablets. Refer to paragraphs 19-23 for

additional details pertaining to the controlled buy.

 

purchasing heroin and actually don’t know that they are purchasing fentanyl — which often
results in overdose deaths. Clandestinely-produced fentanyl is primarily manufactured in
Mexico. Fentanyl is a Schedule II narcotic under the United States Controlled Substances Act of
1970. Source: https://www.dea.gov/factsheets/fentanyl

 

6 “Hitting a lick” or “hitting licks” means to commit a robbery or robberies.

7 Bernalillo County felony arrest warrant numbers: D202JR201900017 aggravated assault with a
deadly weapon and D202JR201900018 false imprisonment, both issued in April 2019.

 
 

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

b. The CHS identified VALENZUELA by photograph as the person the CHS

purchased the fentanyl! from.

C. VALENZUELA was observed entering the Subject Premises after the

aforementioned controlled buy and the address is linked to VALENZUELA’s sister.

d. VALENZUELA posted several selfies on Snapchat under the account

“Yunng Finesse.” Those photos were compared to VALENZUELA’s New Mexico

driver’s license photo and other social media photos and determined to analogous.

e. During a related case coordination meeting with criminal investigators at the

Second Judicial District Attorney’s Office, I learned Special Agents with the District

Attorney’s Office had been investigating VALENZUELA and identified several of his

social media accounts, to include his Snapchat “Yunng_ Finesse” account.

Guns, Drugs and Money

16. I observed several of VALENZUELA’s Snapchat posts, which are referred to as
“snaps,” and noted VALENZUELA advertised “light blues” or “M30s” for sale for $15 per pill,
or tablet. Some of VALENZUELA’s posts contained photos and videos of hundreds of the light
blue colored pills, bulk U.S. currency, and numerous firearms, most of which were Glock or AR-
15 pistols with high-capacity magazines. Some photos and a video contained both drugs and
firearms together. I have attached several of VALENZUELA’s Snapchat photos in Exhibit 1 and
a Snapchat video in Exhibit 2, both of which have been attached hereto and referenced herein.

17. am aware the terms “light blues” and “M30s” refer to counterfeit oxycodone
pills containing fentanyl, which are small blue tablets stamped “M30” that closely match the
color and markings of prescription oxycodone. The pills are also referred to as “Mexican oxy.” I

have arrested several persons for distribution and/or possession with intent to distribute these
 

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

specific pills in recent months and believe they are becoming increasingly popular in
Albuquerque, New Mexico.

18. As I previously mentioned, VALENZUELA is a juvenile. Due to a recent
escalation in violent crimes being committed by youthful offenders in Albuquerque, New
Mexico,® the VCTF dedicated investigative resources to identifying and investigating some of the
more prolific and violent juvenile offenders. VCTF investigations of youthful violent offenders
are closely coordinated with the United States Attorney’s Office for the District of New Mexico
and the Second Judicial District Attorney’s Office.

The Controlled Drug Buy

19. In order to verify VALENZUELA was actually selling fentanyl, I utilized the
CHS to make a controlled purchase of several fentanyl tablets from WALENZUELA. The buy
took place on or about May 24, 2019, and occurred at the Subject Premises. Prior to the buy
taking place, the CHS contacted VALENZUELA via Snapchat and requested to purchase a
specific quantity of “fentanyl pills” for an agreed upon price. Based on my training and
experience purchasing this particular controlled substance, I noted the price to be consistent with
similar sales, for similar amounts of fentanyl, in this region. In Snapchat communications,
VALENZUELA described the fentanyl tablets as “light blues” and “M30s.” VALENZUELA

requested the CHS meet him at the Subject Premises to conduct the deal.

 

8 Increase in violent teenage offenders in Albuquerque (a sample of local media reports):
https://www.kob.com/albuquerque-news/violent-teen-crime-on-the-rise-in-albuquerque/5329083/
https://www.abgqjournal.com/88 1588/violent-teen-group-suspected-in-recent-crimes-police-say.html
https://www.koat.com/article/police-name-suspected-juvenile-gang-members/8 125754

https://www, koat.com/article/apd-juvenile-gangs-growing-more-violent/7666997
https://www.koat.com/article/police-say-albuquerque-teens-connected-to-three-shootings/19886749
https://www.abqjournal.com/1205 1 72/youth-and-guns-a-deadly-mix.htm]
https://www.abgjournal.com/132 1616/apd-makes-several-arrests-in-crackdown-on-gun-violence.html

 

 

 
AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

20. Prior to the controlled buy, I and another agent searched the CHS and CHS’s
vehicle for contraband with negative results. I provided the CHS with an amount of government
funds to be utilized in the controlled buy. Surveillance was maintained on the CHS, as the CHS
drove to the Subject Premises.

21. Prior to the arrival of the CHS, VCTF agents observed VALENZUELA exit the
Subject Premises and remain outside, in front of the residence. Once the CHS arrived,
VALENZUELA approached the CHS and provided the CHS with a small plastic wrapping that
contained several light blue colored fentanyl tablets. The CHS then provided VALENZUELA
with the agreed upon funding, which VALENZUELA counted aloud. The CHS wore a “live
wire” during the controlled buy, which enabled VCTF personnel to monitor the buy. After
VALENZUELA counted the money, he advised the CHS to contact him when he needed
additional “M30s.” VALENZUELA indicated he always had the “little blue pills” and could get
as many as 5,000 of them. The CHS departed the location shortly thereafter.

22. Surveillance agents observed VALENZUELA enter the Subject Premises and
remain there for the duration of the surveillance.

23. Meanwhile, I and another agent followed the CHS to a predetermined location
and recovered the drug evidence from the CHS. The CHS and CHS’s vehicle were searched for
contraband with negative results. The quantity of “M30” pills were subsequently entered into
evidence and sent to the New Mexico Department of Public Safety Southern Laboratory in Las
Cruces, New Mexico, for testing.

24. Laboratory testing of the Fentanyl: On June 3, 2019, I received the examination
results from the laboratory and learned random samplings of the suspected fentanyl tablets were

analyzed and fentanyl was identified in each examined tablet.

10
AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

The Pending Controlled Buy

25. The CHS is scheduled to purchase several additional fentanyl tablets from
VALENZUELA during the week of June 3, 2019. The deal was set up between VALENZUELA
and the CHS during a series of Snapchat communications. VALENZUELA indicated he had a
large supply of “M30 light blues” and the CHS could come to the Subject Premises whenever the
CHS had money.

The Subject Premises

26. The Subject Premises is located at 2221 Don Felipe Road SW, Albuquerque, New
Mexico and may be described as a single story residence with tan siding and greenish-blue trim.
The numbers 2221 are posted on the mailbox in front of the residence. Color photographs of the
location have been included in Attachment A. The search of the Subject Premises shall include
the entire residence and all outbuildings, trash cans, storage containers, and vehicles parked at, or
in front of, the Subject Premises.’ FBI Special Agents will search the Subject Premises for the
evidence items described in Attachment B, which has been attached hereto and incorporated

herein by reference.

 

? Only vehicles parked at the Subject Premises or in front of the premises and having an apparent
connection to the Subject Premises will be searched. Connection to the Subject Premises may be

established by way of prior law enforcement observation, vehicle registration, subject admission

or possession of an ignition key.

1]
 

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

CONCLUSION
27. Based on the aforementioned information and investigation, I submit probable
cause exists to search the Subject Premises, as more particularly described in Attachment A, for
evidence of violations of 18 U.S.C. §§ 922(x)(2), 924(c), 21 U.S.C. §§ 841(a)(1), 843(b), and
846, as more particularly described in Attachment B. This affidavit has been reviewed by
Supervisory Assistant United States Attorney Jack Burkhead of the District of New Mexico.
Respectfully submitted,

EB_/\

BryanAcee
Special Agent
Federal Bureau of Investigation

 

SUBSCRIBED TO AND SWORN BEFORE ME ON JUNE 3, 2019.

 

12
AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

Exhibit 1

Subject Photos

 

 

Photo 2

Photo 3

 

 

 

 

   

Selfie of Snapchat user
“yunng finesse,” May 2019.

Undated 2019 Instagram photo of
Valenzuela. Necklace similar to the
one depicted in the Snapchat photo to
the left.

 

New Mexico driver’s license photo of
Valenzuela, January 2019.

 

 

 

More than 2-dozen bags of
suspected fentanyl! tablets, known
as “light blues,” “M-30s,” or
“Mexican Oxy.” Also pictured is
a Glock pistol with 50-100 round
drum magazine. Posted by
Snapchat user “yunng_finesse” in
May 2019.

 

Photo 5

 

More suspected fentany! tablets.
Posted by Snapchat user
“yunng finesse” in May 2019.

 

f
a

THINK ABOLIT IT READY
Rs ti)

Post by Snapchat user

“yunng_ finesse” advertising he has
drugs for sale and can supply smaller
dealers in May 2019.

 

 

Exhibit 1, Page 1

 

 
AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

Exhibit 1

Subject Photos

 

Photo 7

    

Photo 9

 

Photo 8

    

 

 

Photo of two firearms with high-
capacity magazines with the post
“Not for sale just cause I hear shit
thru tha wind.” Posted by
Snapchat user “yunng_finesse” in
May 2019.

 

Photo of a Glock pistol on the
Subject’s lap. Posted by Snapchat
user “yunng_finesse” in May 2019.

 

Photo of a AR-15 pistol inside a
vehicle with the post “Right hand
Always (strong emoji).” Posted by
Snapchat user “‘yunng_finesse” in May
2019.

 

Exhibit 1, Page 2

 
AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

Exhibit 2

Snapchat Video posted by Snapchat user “yunng_finesse” in May 2019

One compact disc (attached) depicting Snapchat video posted by “yunng finesse” depicting two
AR-15 pistols with 100-round drum magazines, ammunition, bulk U.S. currency, and several
suspected fentanyl tablets, known as “light blues,” “M-30s,” or “Mexican Oxy.”

Exhibit 2, Page 1
 

ATTACHMENT A
Premises to be Searched

The Subject Premises is located at 2221 Don Felipe Road SW, Albuquerque, New Mexico, and may
be described as a single story residence with tan siding and greenish-blue trim. The numbers 2221 are
posted on the mailbox in front of the residence. Color photographs of the location are depicted below.
The search of the Subject Premises shall include the entire residence and all outbuildings, trash cans,
storage containers, and vehicles’ parked at, or in front of, the Subject Premises.

 

   
  
  

 

VALENZUELA on the
phone in front of the
Subject Premises.

 

 

 

VALENZUELA entering
the Subject Premises.

 

 

 

' Only vehicles parked at the Subject Premises or in front of the premises and having an apparent
connection to the Subject Premises will be searched. Connection to the Subject Premises may be
established by way of prior law enforcement observation, vehicle registration, subject admission or
possession of an ignition key.

Attachment A
ATTACHMENT B
Items to be Seized

All evidence of violations of 18 U.S.C. § 922(x)(2) Being a Juvenile in Possession of a Handgun,
18 U.S.C. § 924(c) Use of a Firearm in Furtherance of a Drug Trafficking Crime, 21 U.S.C. §
841(a)(1) Possession of Fentanyl with Intent to Distribute, 21 U.S.C. § 843(b) Use of a
Communication Facility to Facilitate a Drug Crime, and 21 U.S.C. § 846 Conspiracy to
Distribute Fentanyl, to include the following items:

1)

2)

3)

4)

5)

6)

7)

Controlled substances, including fentanyl; drug paraphernalia, scales, plastic bags, and
other packaging materials.

Evidence of drug trafficking: to include books, records, receipts, notes, ledgers, money
order receipts, money orders, money remittance receipts, pre-paid money cards such as
MoneyPak, Green Dot, Wal-Mart, or other debit cards, bulk United States currency and
other documents relating to transporting, ordering, purchasing, manufacturing, or
distribution of drugs.

Proceeds of drug trafficking: including currency, jewelry, and other assets or financial
records related thereto.

Firearms, ammunition, magazines, holsters, and items used to store firearms.

Cellular telephones and other digital devices, such as computers, laptops, tablets, PDAs
or similar electronic storage devices.

Articles of property tending to establish the identity of persons in control of premises,
vehicles, storage areas, and containers being searched, including utility company receipts,
rent receipts, addressed envelopes, and keys.

Safes, combinations or key-lock strong boxes or other secure storage containers,

suitcases, locked cabinets and types of locked or closed containers, and hidden
compartments that may contain any of the foregoing.

Attachment B
